DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
The prior art of Nollet (US 8,268,465 B2) discloses battery electrical equipment and a powering method for short circuiting the battery that short-circuiting the battery until it has a temperature greater than a predetermined threshold, characterized in that the battery is short-circuited with a temporal duty ratio determined to keep the equipment functioning and to maintain the temperature of the battery above the predetermined threshold. 
	The prior art of Tsukamoto et al. (US 2004/0004464 A1) discloses safety method, device and system for an energy storage device, which intentionally short-circuit external to the battery through a low or near zero resistance load which rapidly drains energy from the battery. Heat generated by such rapid drain is absorbed by a heat absorbing material such as an endothermic phase-change material like paraffin. 
Allowable Subject Matter
Claims 189-208 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a method for monitoring characteristics of an electric energy device having the steps of generating at least one external short event at the electric energy device with at least one known external resistance and for at least one known duration; determining at least one signal parameter based on the sensed at least one change in electromagnetic field in the vicinity of the electric energy device, as recited in the independent claim 189.
a device for monitoring characteristics of an electric energy device having at least one short generator coupled with the energy device adapted to at least one external short event at the electric energy device with at least one known external resistance and for at least one known duration; 4 of 9Preliminary Amendment Application filed June 9, 2021338829: 71-16B USa characteristic monitor adapted to analyze at least one change in electromagnetic field in the vicinity of the electric energy device to determine at least one signal parameter, as recited in the independent claim 202.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
September 3, 2022